PER CURIAM.
Maurice Williams ("Movant") appeals the motion court's judgment denying his motion for post-conviction relief. Finding that Movant has failed to demonstrate that *855the motion court clearly erred in denying his post-conviction relief motion, we affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).